Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment to the Specification:
In page 16, line 11, after “(figures”, delete “1A” and substitute therefor --- 1A-1B---.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-8, 18, 21-22, 25-26, 31, 39-44 and 47-48 are directed to 
a transcription cassette comprising:
 i) a nucleic acid molecule comprising a nucleotide sequence set forth in SEQ ID NO: 1 or 2;
 ii) a nucleic acid molecule comprising a nucleotide sequence that is degenerate to the nucleotide sequence set forth in SEQ ID NO: 1 or 2 and encodes a polypeptide comprising an amino acid sequence as set forth in SEQ ID NO: 3;
 iii) a nucleic acid molecule comprising a nucleotide sequence that encodes an oligosaccharyltransferase polypeptide wherein said nucleotide sequence is at least 97% identical to the nucleotide sequence set forth in SEQ ID NO: 1; or
 iv) a nucleic acid molecule comprising a nucleotide sequence that encodes an oligosaccharyltransferase polypeptide wherein said nucleotide sequence is at least 77% identical to the nucleotide sequence set forth in SEQ ID NO: 2, wherein said nucleic acid molecule is operably linked to a promoter adapted for expression in a bacterial host cell; nucleic acid molecules enclosed within said cassette, vectors and host cells 
Claimed nucleic acid molecules are free of prior art. Further, the prior art fails to suggest such specifically claimed nucleic acid molecules. Hence, said products are also non-obvious.
Since said nucleic acid molecules are both novel and non-obvious, cassettes, vectors and host cells comprising said molecules and a method of preparing one or more glycoproteins utilizing cells comprising said nucleic acid molecules are also novel and non-obvious.
Claims1-4, 6-8, 18, 21-22, 25-26, 31, 39-44 and 47-48 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656